Citation Nr: 0516519	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-20 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Washington, DC


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his two siblings


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO denied service connection for residuals of a left knee 
injury.  The veteran filed a notice of disagreement (NOD) in 
August 2002 and the RO issued a statement of the case (SOC) 
in October 2002.  Later in October 2002, the veteran filed a 
substantive appeal that included a request for a hearing with 
a member of the board (Veterans Law Judge) in Washington, DC.  
The requested hearing was held before the undersigned 
Veterans Law Judge in May 2005; a transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for residuals of 
a left knee injury has been accomplished.

2.  The overall medical and other pertinent evidence raises a 
reasonable doubt as to whether the veteran's current left 
knee disability is related to an in-service injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for residuals of a left knee 
injury are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to render a fair decision on this claim has 
been accomplished.

II. Background

Service medical records show that the veteran injured his 
left knee in September 1961 after falling on the main deck.  
The injury apparently was not the result of the veteran's 
knee making contact with the deck, rather his injury occurred 
as the result of a twisting motion.  Initially, the injury 
was diagnosed as a sprain and was treated with ice packs and 
bed rest.  However, the edema, which was originally mild, 
became progressively worse, and he was referred for a 
consultation to determine if there was internal derangement.  
The report of the subsequent evaluation noted the injury and 
symptoms, but does not include a a diagnosis.  

Private medical records from DC General Hospital, dated in 
July 2000, indicate the veteran was seen for complaints of 
bilateral knee pain.  A radiology report notes findings of 
bilateral osteoarthropathy and a left posterior compartment 
soft tissue calcification.

In November 2001, the veteran was seen at the Washington VA 
Medical Center (VAMC).  The veteran reported a history of 
arthritis in the knees.  In September 2002, he was seen for 
complaints of left knee pain and instability.  He reported 
that the pain dated back to an injury in service when he 
twisted his left knee while falling on the deck.  The 
diagnosis was left knee ligament tear secondary to a twisting 
injury in 1961.  The veteran reported similar a history and 
complaints in January 2003, and was diagnosed with 
osteoarthritis of the left knee, possibly traumatic in 
origin.  

In December 2002, Marcus P. Nadler, a VA physician who has 
treated the veteran, stated that he disagreed with the denial 
of the veteran's service connection claim.  He noted a 
history of the veteran's knee injury that was consistent with 
the service medical records and indicated that the veteran 
reported knee complaints ever since.  Dr. Nadler also noted 
that findings on examination were consistent with 
degenerative joint disease and patello-femoral disease.  

In January 2003, a VA nurse practitioner that has also 
treated the veteran submitted a statement on his behalf.  The 
veteran's medical history was again consistent with the 
medical records.  She indicated that x-rays confirm arthritic 
changes stemming from the injury in service and it was 
suspected that an upcoming MRI would document damage to the 
soft tissues and ligaments.

A March 2003 VA examination report notes the veteran's left 
knee injury in service and that there are no records of a 
chronic knee condition.  The veteran's complaints of 
persistent left knee pain and recurrent swelling were noted.  
Reportedly, the veteran has had pain ever since the in-
service injury.  A January 2003 MRI report revealed findings 
of osteochondral defect surrounding the edema in the lateral 
femoral condyl.  The examiner diagnosed persistent left knee 
pain and early degenerative osteoarthiritis, and opined that 
any relationship of a current left knee disability to service 
was speculative, at best.

In an April 2003 statement, the veteran's brother asserts 
that the veteran's left knee has bothered him ever since his 
injury in service.  He observed that the veteran had been in 
pain over the years and that he had heard him complain of his 
"bad knee."  The brother noted that the veteran has not 
been able to participate in some recreational activities due 
to fears of his knee giving out, and that the veteran did not 
seek  medical care because he did not have insurance.

In a May 2003 statement, the veteran's sister also indicates 
that the veteran has had pain and swelling in his left knee 
for many years and has had knee problems ever since he 
separated from service.  

VAMC medical records, dated form July 2002 to August 2003, 
continue to show treatment and diagnoses of degenerative 
joint disease and osteoarthritis of the left knee.

The veteran and his two siblings offered testimony during the 
May 2003 Board hearing .  The veteran discussed the left knee 
injury in service and the problems he has experienced with 
his left knee ever since.  His siblings offered testimony 
regarding what they had observed that was consistent with 
their prior statements and the veteran's testimony; they both 
indicated that there had been no improvement in the veteran's 
left knee since he returned home after separation from 
service.

III. Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. §§ 
3.102, 3.303(d).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993). 

In the present case, there is evidence of a present left knee 
disability and evidence of a left knee injury in service.  
The remaining question is whether the current disability is 
related to the in-service injury.  The medical evidence on 
the question of etiology does not appear to be in agreement.    
The  March 2003 VA examiner offered  that an opinion as to 
such a relationship would be s speculative, at best.  .  
Howecer, a  VA physician and nurse practitioner, each of of 
whom have treated the veteran, have offered comments to 
support the veteran's claim for service connection by 
indicating a time line starting with the injury in service, 
followed by continuing complaints of left knee pain and 
ending with a current disability.  .  

While the VA examiner had the opportunity to review the 
claims file and the VA physician and nurse practitioner did 
not, there is no apparent deficiency of information on the 
part of the latter two.  In this regard, the information 
reported by the veteran regarding the in-service injury was 
consistent with the evidence in the service medical records.  
As for post service records, the bulk of that evidence comes 
from VAMC where the VA physician and nurse practitioner treat 
the veteran.  Hence, VA physician and nurse practitioner 
essentially had the same information as the VA physician had 
when rendering their opinions. 

The Board also points out that, while there are no treatment 
records from the time the veteran separated from service 
until approximately July 2000, statements and sworn testimony 
from the veteran's siblings support his own testimony 
regarding continuity of symptomatology.  As laypersons, they 
are considered competent to offer statements regarding their 
observations as to the veteran's symptoms.  See e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b).  

In this case, after considering the evidence of record in 
light of the criteria for establishing service connection, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that service connection for residuals of a 
left knee injury is warranted.


ORDER

Service connection for residuals of a left knee injury is 
granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


